--------------------------------------------------------------------------------

EXHIBIT 10.6
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (the "Agreement") is entered into as of the
10th day of December, 2008, by and between Sinclair Educational Archaeological
Research Expeditions, Inc. ("SeaRex") and Seafarer Exploration, Inc.
("Seafarer").
 
RECITALS
 
WHEREAS SeaRex desires to sell proprietary historical and archival research
pertaining to a certain project that has previously been referred to as the
DaVinci Project (the "DaVinci Project"); and
 
WHEREAS Seafarer desires to purchase the proprietary historical and archival
research pertaining to the DaVinci Project.
 
NOW THEREFORE, in exchange for the consideration defined below, the parties
agree to the following:
 
 1.
 
Term. The term of this Agreement (the "Term") shall commence and be in full
force and effect as of December 10, 2008 (the "Effective Date") and the
Agreement will continue indefinitely until terminated according to Paragraph 7.

 
2.
Definition. The term the DaVinci Research Materials ("Davinci Research
Materials") shall refer to any and all of the documents, data, records, reports,
maps, compilations, computer models, writings and materials that are in any way
related to the DaVinci Project that have been accumulated by SeaRex, any persons
known to SeaRex, or any employees, contractors, consultants, officers,
directors, agents, affiliates, or associates of SeaRex.

 
3.
Representations and Warranties of SeaRex. SeaRex represents and warrants that
the following statements arc true and correct as of the Effective Date:

 
 
a.
SeaRex has exclusive ownership and control of all of the DaVinci Research
Materials.

 
b.
SeaRex, or any person or entity known to SeaRex, has never previously
disseminated, copied, distributed, or shared any of the contents of the DaVinci
Research Materials with any third party.

 
c.
All of the information contained in the DaVinci Research Materials is currently
owned by SeaRex and no copyright or other intellectual property rights
violations exist with regards to the DaVinci Research Materials.

 
d.
SeaRex expressly agrees to indemnify Seafarer and hold Seafarer harmless from
any action relating to any copyright or other intellectual property rights
violations or lawsuits arising from the conduct of SeaRex with respect to the
DaVinci Research Materials.

 
e.
SeaRex will deliver all copies and originals of the DaVinci Research Materials
to Seafarer, and SeaRcx will not retain any copies or means of making
reproductions of the DaVinci Research Materials.

 
f.
Upon delivery of the DaVinci Research Materials, SeaRex unconditionally,
absolutely and irrevocably transfers and assigns all rights, title, interests,
or benefits to the DaVinci Research Materials to Seafarer and agrees to
relinquish and forever forgo any rights, title, interests or benefits whatsoever
from the DaVinci Research Materials.

g.
SeaRex, by entering into this Agreement, understands and agrees that should any
third party gain access to the DaVinci Research Materials, the damage to
Seafarer would be irreparable and SeaRex covenants that it will never undertake
any new research or attempt to ever reproduce anything relating to the DaVinci
Research Materials for any other party without the express written permission of
Seafarer.

 
Page 1 of I


 
 

--------------------------------------------------------------------------------

 


 
 
h. The DaVinci Research Materials contain sufficient data, information and
documentation as to the approximate location of the DaVinci Project so that
Seafarer will not have to pay any additional fees to research the Davinci
Project.

 
 
4. Consideration. Seafarer may, in its sole discretion and if funds are
available, pay SeaRex a fee of two hundred and fifty thousand dollars
($250,000.00) (the "Upfront Fees") less any funds previously paid to SeaRex in
exchange for the Davinci Research Materials. SeaRex acknowledges that it
previously received ten thousand dollars ($10,000) from Seafarer towards the
purchase of the DaVinci Research Materials. The remaining Upfront Fees will be
paid in the following increments:

 

 
 
a)
Ten thousand dollars ($10,000) will due upon execution of this Agreement;

 
b)
Thirty thousand dollars ($30,000) will be due by December 31, 2008 unless the
parties mutually agree to extend the due date;

 
c)
Fifty thousand dollars ($50,000) will be due by February 15, 2009 unless the
parties mutually agree to extend the due date; and
  d)
One hundred and fifty thousand dollars ($150,000) will be due by March 31, 2009
unless the parties mutually agree to extend the due date.

 
 
 

 
In addition to the Upfront Fees, Seafarer agrees to pay SeaRex fourteen percent
(14%) of the net liquidated value of any items actually recovered from the
DaVinci Project less any and all expenses incurred by Seafarer relating to the
DaVinci Project (the "Contingent Fees"). The Contingent Fees will be paid to
SeaRex at the time that Seafarer actually receives funds.
 
 5. 
Exclusivity of DaVinci Research Materials. Seafarer will have exclusive rights
to the DaVinci Research Materials during the Term of this Agreement. Moreover,
SeaRex specifically agrees and acknowledges that it and/or its affiliates,
associates or any person or entity known to SeaRex either now or in the future
will not approach, have any contact with, discussions with, meet with,
conference with or have any dialogue of any kind with any persons, entities or
third parties regarding the sale of the DaVinci Research Materials during the
Term of this Agreement.

 
6.
Delivery by SeaRex of DaVinci Research Materials. SeaRex agrees to deliver all
of the DaVinci Research Materials to Seafarer at the time that Seafarer pays
SeaRex the Upfront Fees described in Paragraph 5(b). Seafarer will return the
DaVinci Research Materials to SeaRex if the Agreement is terminated according to
Paragraph 7.

 
7.
Right to Terminate the Agreement. If Seafarer does not pay SeaRex the Upfront
Fees by the due dates described in Paragraph 5, then SeaRex, in its sole
discretion, may terminate the Agreement by providing written notice to Seafarer.
If SeaRex terminates the Agreement then it agrees that within five (5) business
days of providing written notice of termination it will pay back any and all
funds that it has received from Seafarer. SeaRex specifically acknowledges that
if Seafarer does not pay the Upfront Fees by any of the due dates described in
Paragraph 5, then Seafarer will not have any further financial obligations
whatsoever or owe any consideration or fees of any kind to SeaRex.

 
8.
Legal Matters. This Agreement shall be interpreted under and governed by the
laws of the State of Florida.

 
9.
Venue. The Parties hereby agree that the venue of any action, proceeding,
counterclaim,  crossclaim, or other litigation relating to, involving, or
resulting from the enforcement of this Agreement shall be in Hillsborough
County, Florida only.

 
 
Page 2 of 2


 
 

--------------------------------------------------------------------------------

 


 
 
10.
Binding Effect. This agreement shall be binding upon the parties and their
respective personal representatives, heirs, successors and assigns.

 
 11.
Modification and Waiver. This Agreement contains the entire Agreement of the
parties and no change of any term or provisions of this Agreement shall be valid
or binding unless the same shall be in writing and signed by all of the parties
hereto. No waiver of any of the terms of this Agreement shall be valid unless
signed by the party against whom the waiver is asserted. A waiver on any one
occasion shall not he constructed as a bar to or a waiver of any right on any
future occasion.

 
12.
Attorney's Fees. In the event that any party is required to engage in services
of legal counsel to enforce the terms and conditions of this Agreement against
any other party to this Agreement, regardless of whether such action results in
litigation, the prevailing party shall be entitled to reimbursement of its
reasonable attorney's fees and costs.

 
13.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original but all of which shall constitute one and the same
instrument.

 
14.
Notices. Notice required or permitted to be given pursuant to the terms of this
Agreement shall be deemed received five (5) days after deposit into the United
States mail, postage prepaid, certified return receipt requested and addressed
as provided below, or upon receipt if delivered by any other method:

 
To Seafarer:
Seafarer Exploration, Inc.
Attention: Kyle Kennedy
14497 N. Dale Mabry I highway, Suite 209N
Tampa, FL 33618
 
To SeaRex:
Sinclair Educational Archaeological Research Expeditions, Inc.
Attention: Vanessa E. Friedman or James J. Sinclair
15 Marlin Drive
St. Augustine, FL 32080
 
15.
Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be constructed in all respects as if the invalid or
unenforceable provisions were omitted.

 
 16.
Equitable Remedies; Remedies Cumulative. All breaches of this Agreement are
subject to specific enforcement, injunction and other forms of equitable relief,
without prejudice to the right to seek damages or other remedies. The parties
agree that monetary damages would not be sufficient remedy for a breach of this
Agreement. The rights and remedies provided by this Agreement arc cumulative and
the use of any one right or remedy by any party shall not preclude or waive the
right to use any other remedies. These rights and remedies are given in addition
to any other rights the parties may have by law, statute, ordinance or
otherwise. The failure of any party to seek redress for violation of or to
insist on the strict performance of any covenant or condition of this Agreement
shall not prevent a subsequent act, which would have originally constituted a
violation, from having the effect of an original violation.

 
Page 3 of 3


 
 

--------------------------------------------------------------------------------

 


 
 
 17.
 
Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations, understandings, and agreements, whether
verbal or in writing, between the parties. No modifications of or changes to
this Agreement shall be binding, nor can any of its provisions be waived, unless
agreed to in writing by the parties.

 
 18.
 
Advice of Counsel. Each party signing this Agreement:

 
a.     understands that this Agreement contains legally binding provisions;
b.     has had the opportunity to consult with a lawyer; and
c.     has either consulted a lawyer or consciously decided not to consult a
lawyer.
 
 19.
Miscellaneous. Whenever the single number is used in this Agreement and when
required by the context, the same shall include plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa.
The headings in this Agreement are inserted for convenience only and are in no
way intended to describe, interpret, define or limit the scope, extent or intent
of this Agreement or any provision of this Agreement. Each and all of the
covenants, terms, provisions and agreements in this Agreement contained shall be
binding on and inure to the benefit of the parties and, to the extent permitted
by this Agreement, their respective heirs, legal representatives, successors and
assigns.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date stated on the first page of this Agreement in a manner appropriate for
each.
 
 
 
 
SeaRex:
 
/s/ Vanessa E Friedman
Vanessa E Friedman
President
Sinclair Educational Archaeological Research Expeditions, Inc.
 
/s/ James J Sinclair
James J Sinclair
Vice President
Sinclair Educational Archaeological Research Expeditions, Inc.
 
 
Seafarer:
 
/s/  Kyle Kennedy
Kyle Kennedy
Chief Executive e Officer Seafarer Exploration, Inc.


 
Page 4 of 4
 

--------------------------------------------------------------------------------

 

 